IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

                                     NOT FINAL UNTIL TIME EXPIRES TO
In Re: ESTATE OF FRANKIE             FILE MOTION FOR REHEARING AND
MAE MCCLAIN,                         DISPOSITION THEREOF IF FILED

                                     CASE NO. 1D13-5760
_____________________________/

Opinion filed December 4, 2014.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Nathaniel C. McClain, pro se, Appellant.

Pamela Jo Bondi, Attorney General Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.